     Case 2:17-cv-02476-JAM-AC Document 30 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT JOHNSON,                                   No. 2:17-cv-2476 JAM AC
12                       Plaintiff,
13           v.                                        ORDER
14    WINTERSTAR LLC, MY THREE SONS
      AUTO SALES LLC, and KJJ
15    COPORATE,
16                       Defendants.
17

18          The matter was referred to a United States Magistrate Judge pursuant to Local Rule

19   302(c)(21).

20          On September 2, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty one days. ECF No. 29. Neither

23   party has filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed September 2, 2020, are adopted in full;

28          2. Plaintiff’s June 18, 2020 motion for discovery sanctions (ECF No. 23) is GRANTED
                                                       1
     Case 2:17-cv-02476-JAM-AC Document 30 Filed 10/15/20 Page 2 of 2


 1   and the July 1, 2020 motion to compel (ECF No. 25) is DENIED as MOOT;
 2          3. The court enters judgment against the defendants on the complaint’s claims in the
 3   amount of $32,000 as well as an award of attorneys’ fees and costs to be determined by a
 4   subsequent motion;
 5          4. Defendants are to make changes and accommodations at the subject property located at
 6   or 3805 Florin Road, Sacramento, to correct the specific violations identified above in compliance
 7   with the Americans with Disabilities Act Accessibility Guidelines; and
 8          5. This case is closed.
 9
     DATED: October 14, 2020                        /s/ John A. Mendez
10
                                                    THE HONORABLE JOHN A. MENDEZ
11                                                  UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
